Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Assignee: Tokyo Electron Limited, Tokyo, Japan
Priority Date: 12/17/2019

Election/Restrictions
Claim 16 - 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claims 1-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskar et al. (US 2009/0080759, hereinafter Bhaskar) in view of Cocca (CN 105900418, hereinafter Cocca).
With respect to claim 1, Bhaskar discloses a substrate treatment method (Para 0011), comprising: generating, for each of layers constituting a stacked film on a substrate (Para 0193; layers are stacked), a captured image of the substrate (Para 0193; capturing image of multiple layer);  and acquiring information indicating a feature amount estimated based(para 0216) on the captured image for each of a plurality of layers (Para 0128 and 0217; captured image of each layer) including an outermost layer of the stacked film on the substrate (para 0193; image data of outermost layer).
	Bhaskar does not explicitly disclose that the image is captured after a treatment regarding a relevant layer.
In an analogous art, Cocca discloses that the image is captured after a treatment regarding a relevant layer (Page 06; first para- an image can be captured, before, during or after the treatment of a layer). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Bhaskar’s method by adding Cocca’s disclosure in order to monitor the quality of semiconductor processing to reduce the device failures and increase reliablity. 
With respect to claim 2, Bhaskar discloses wherein the information indicating the feature amount is at least one of information on the feature amount itself and information on a pixel value in the captured image correlating with the feature amount (Para 0175; 0198 and 0205).
With respect to claim 3, Bhaskar discloses the information indicating the feature amount includes the information on the pixel value in the captured image correlating with the feature amount (Para 0175 and 0186); and the substrate treatment method further comprises acquiring correlation information indicating a correlation between the feature amount and the pixel value (Para 0205).
With respect to claim 4, Bhaskar discloses deciding a condition of a treatment on the substrate on which the stacked film has been formed, based on an acquisition result at the acquiring the information indicating the feature amount (Para 0205; comparing the images with reference values to indicate the difference due to treatment). 
With respect to claim 5, Bhaskar discloses wherein the treatment on the substrate on which the stacked film has been formed is an etching treatment (Para 0006; etching).
With respect to claim 6, Bhaskar discloses wherein the treatment on the substrate on which the stacked film has been formed is a polishing treatment (Para 0006; polishing) 
With respect to claim 7, Bhaskar discloses wherein the treatment on the substrate on which the stacked film has been formed is a polishing treatment (Para 0006; polishing).
With respect to claim 8, Bhaskar discloses correcting a condition of the treatment regarding the layer constituting the stacked film on the substrate, based on an acquisition result at the acquiring the information indicating the feature amount (Para 0223; failure analysis based on the image data).
With respect to claim 9, Bhaskar discloses wherein the stacked film is formed using a plurality of semiconductor manufacturing apparatuses (Para 0007; manufacturing a stacked film can be performed using multiple apparatuses).
	With respect to claim 13, Bhaskar discloses that substrate treatment method according to claim 1, further comprising imaging with imaging modules (Para 0098 and 0099), wherein all of the imaging modules have an almost same configuration (Para 0099 and 0174).
	Bhaskar does not explicitly disclose that for the each of layers constituting the stacked film on the substrate, a surface of the substrate after the treatment regarding the relevant layer and in a state in which another layer is not formed on the relevant layer.
In an analogous art, Cocca discloses that for the each of layers constituting the stacked film on the substrate, a surface of the substrate after the treatment regarding the relevant layer and in a state in which another layer is not formed on the relevant layer (Page 06; first para- an image can be captured, before, during or after the treatment of a layer). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Bhaskar’s method by adding Cocca’s disclosure in order to monitor the quality of semiconductor processing to reduce the failures of a semiconductor device. 
With respect to claim 14, Bhaskar discloses wherein the imaging modules are individually provided for the layers of the stacked film, respectively; and the imaging modules capture images using same kinds of light sources and cameras (Para 0098; having individual imaging elements/modules for each layer is obvious with same light source and cameras).
With respect to claim 15, Bhaskar discloses performing exposure processing on any of the layers constituting the stacked film on the substrate with an exposure apparatus, wherein the imaging one of the layers constituting the stacked film on the substrate is performed in a time not exceeding a time from when the substrate is carried into the exposure apparatus until when the substrate is carried out of the exposure apparatus after completion of the exposure processing (Para 0090; 0178 and 0212).
Bhaskar does not explicitly disclose imaging with an imaging module, for the each of layers constituting the stacked film on the substrate, a surface of the substrate after the treatment regarding the relevant layer and in a state in which another layer is not formed on the relevant layer. 
In an analogous art, Cocca discloses imaging with an imaging module, for the each of layers constituting the stacked film on the substrate, a surface of the substrate after the treatment regarding the relevant layer and in a state in which another layer is not formed on the relevant layer (Page 06; first para- an image can be captured, before, during or after the treatment of a layer). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Bhaskar’s method by adding Cocca’s disclosure in order to monitor the quality of semiconductor processing to reduce the failures of a semiconductor device.

         Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskar /Cocca and further in view of Nagaraja et al. (US 2015/0064836, hereinafter Nagaraja).
	With respect to claims 10 and 12, Bhaskar/Cocca does not explicitly disclose wherein the plurality of semiconductor manufacturing apparatuses include a plurality of semiconductor manufacturing apparatuses each having a spin coating module configured to coat the substrate with a treatment solution by a spin coating method.
In an analogous art, Nagaraja discloses wherein the plurality of semiconductor manufacturing apparatuses include a plurality of semiconductor manufacturing apparatuses each having a spin coating module (Para 0042; there can be multiple apparatus with spin coating modules) configured to coat the substrate with a treatment solution by a spin coating method (Para 0042; forming a layer by sping coating). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Bhaskar/Cocca’s method by adding Nagaraja’s disclosure in order to provide an economical process for manufacturing a semiconductor device. 
With respect to claim 11, Bhaskar/Cocca does not explicitly wherein the plurality of semiconductor manufacturing apparatuses include a semiconductor manufacturing apparatus having a spin coating module configured to form a single layer constituting the stacked film by a spin coating method, and a film forming apparatus configured to form a single layer constituting the stacked film by a vapor deposition method.
In an analogous art, Nagaraja discloses wherein the plurality of semiconductor manufacturing apparatuses include a plurality of semiconductor manufacturing apparatuses each having a spin coating module (Para 0042; there can be multiple apparatus with spin coating modules) configured to coat the substrate with a treatment solution by a spin coating method (Para 0042; forming a layer by sping coating), and a film forming apparatus configured to form a single layer constituting the stacked film by a vapor deposition method (Para 0040; vapor deposition). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Bhaskar/Cocca’s method by adding Nagaraja’s disclosure in order to provide an economical process for manufacturing a semiconductor device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/               Primary Examiner, Art Unit 2816                                                                                                                                                                                         L